—Appeal by the defendant from a judgment of the County Court, Westchester County (Herold, J.), rendered November 18, 1991, convicting him of burglary in the first degree (three counts), robbery in the first degree, robbery in the second degree (two counts), criminal impersonation in the first degree, and unlawful imprisonment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends, among other things, that the trial court should have precluded the testimony of a prosecution witness, Detective Sabol, or given an adverse inference charge *588because the People failed to turn over to the defense a tape-recorded report dictated by Sabol. We disagree. Sabol merely dictated his report into a dictaphone, and the report was then typed by a typist. Sabol testified to the accuracy of the typed report, which had been given to defense counsel. There is no evidence of any bad faith on the part of the People. Under these circumstances, the defendant suffered no prejudice, and he was not entitled to a sanction against the prosecution (see, People v Martinez, 71 NY2d 937, 940; People v Jackson, 172 AD2d 935; cf., People v Deas, 174 AD2d 751; People v Serrando, 184 AD2d 1094).
We have examined the defendant’s remaining contentions and find them to be unpreserved for appellate review, without merit, or, to the extent that there was any error, harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Miller, J. P., Lawrence, Altman and Krausman, JJ., concur.